14-552
     Tang v. Whitaker
                                                                                  BIA
                                                                          A072 340 105
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of December, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            DENNIS JACOBS,
10            PIERRE N. LEVAL,
11                 Circuit Judges.
12   _____________________________________
13
14   FEI GUO TANG,
15                            Petitioner,
16
17                      v.                                       14-552
18                                                               NAC
19
20   MATTHEW G. WHITAKER, ACTING
21   UNITED STATES ATTORNEY GENERAL,
22                 Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                        Vlad Kuzmin, New York, NY.
26
27   FOR RESPONDENT:                        Benjamin C. Mizer, Principal
28                                          Deputy Assistant Attorney General;
                                               1
      04122018-4
1                                 Kiley Kane, Senior Litigation
2                                 Counsel; Lynda A. Do, Attorney,
3                                 Office of Immigration Litigation,
4                                 United States Department of
5                                 Justice, Washington, DC.
6

7            UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11           Petitioner Fei Guo Tang, a native and citizen of the

12   People’s Republic of China, seeks review of a January 24,

13   2014, decision of the BIA denying his motion to reopen as

14   untimely.     In re Fei Guo Tang, No. A072 340 105 (B.I.A. Jan.

15   24, 2014).      We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.       The

17   applicable standards of review are well established.        See

18   Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).

19           Tang moved to reopen his deportation proceedings to

20   present new evidence in support of his claimed fear of

21   persecution in China based on the births of his U.S. citizen

22   children in violation of China’s population control program.

23   It is undisputed that Tang’s motion to reopen was untimely

24   filed more than 15 years after his in absentia deportation
                                     2
     04122018-4
1    order        became    final.       See    8 U.S.C.    § 1229a(c)(7)(C)(i);

2    8 C.F.R. § 1003.2(c)(2).

3            The time limitation does not apply if the motion is to

4    reopen proceedings in order to apply for asylum “based on

5    changed        country    conditions       arising     in   the    country     of

6    nationality or the country to which removal has been ordered,

7    if such evidence is material and was not available and would

8    not     have    been     discovered       or    presented   at    the    previous

9    proceeding.”             8 U.S.C.     § 1229a(c)(7)(C)(ii);             see   also

10   8 C.F.R. § 1003.2(c)(3)(ii).                   For largely the same reasons

11   set forth in Jian Hui Shao, we find no error in the agency’s

12   determination that Tang failed to demonstrate a material

13   change in country conditions as needed to excuse the untimely

14   filing of his motion.           See 546 F.3d at 159-66, 169-73 (noting

15   that since at least 1998 enforcement of family planning policy

16   has been generally lax in Fujian Province with isolated

17   reports of force being used).

18           For the foregoing reasons, the petition for review is

19   DENIED.

20                                         FOR THE COURT:
21                                         Catherine O’Hagan Wolfe
22                                         Clerk of Court

                                                3
     04122018-4